DETAILED ACTION
Response to Arguments
Applicant's arguments filed on page 8 have been fully considered but they are not persuasive.
Applicant argues on paragraph 1 that “PIRIYATHARAWET specifically teaches that the invention therein involves replacing parts of the CNN network at the final layers with the LSTM network. Therefore, PIRIYATHARAWET teaches away from the features in amended claim 1”.  The office respectfully disagree.  By arguing the CNN modified by LSTM  does not teach the amended limitation, .i.e. “each one of the plurality of layers and the image reconstruction layer is a convolution layer”, applicant is implying that LSTM is somehow is a layer, but not convolution layers.   The fact is, as explained by PIRIYATHARAWET in Section III, “the proposed multi-directional LSTM network is a summation of the operation of the feature maps in the directions from left to right (direction 0), right to left (direction 1), top to bottom (direction 2), and bottom to top (direction 3)”, or in others, it is an adder of features maps in multiple convolutional layers, acts very much like 330 in Fig. 3 in current disclosure. Therefore PIRIYATHARAWET does not involve “replacing parts of the CNN network at the final layers with the LSTM network” as applicant alleges,  but teaches building the feature maps from the CNN layers, and CNN layer structures are not changed in PIRIYATHARAWET, thus the argument is not persuasive.
Applicant then argues that “the architecture of the present application may be tailored to address interference from, e.g., unintended or interfering objects that may exist between an object being imaged and an imaging sensor. This is described in the present application at paragraph [0047] in the description of FIG. 3.”. The office agrees. However, the features upon which applicant relies (i.e. “interference from, e.g., unintended or interfering objects that may exist between an object”) are not in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-17, 19-20 is/are rejected under 35 U.S.C. 35 USC § 102(a)(2) as being anticipated by Piriyatharawet ("Image Denoising with Deep Convolutional and Multi-directional LSTM Networks under Poisson Noise Environments", 9/29/2018) 
Regarding claim 1,  Piriyatharawet  teaches an electronic system( Pg. 90, left column, computer vision) that receives input data and generates output data, the electronic system comprising: 
a neural network device including a plurality of layers, the neural network device further including a processor( Pg. 91, left column, DCSLNet), 
wherein the processor is configured to generate a plurality of raw feature maps at each of the plurality of layers( Equation (3); Pg. 91, right column, Zm,i−1(xp, yp) is a N × N-patch of the feature map m in the i − 1 th layer with the center at position (xp, yp)), apply a gain corresponding to each of the plurality of raw feature maps(Equation (3); Pg. 91, right column,  Wm,i−1 is the trainable weight matrix) to generate a plurality of output feature maps, and generate the output data as a summation of the plurality of output feature maps using an image reconstruction layer (Equation (3); Pg. 91, right column, Fk,i(xp, yp) be the feature value k at position (xp, yp) of the i th layer; output features at layer i are then weighted summed to obtain the noise component) ; and 
inherently, Wm,i−1  need to be stored in memory to carry out the calculation in equation (3))  .
wherein each one of the plurality of layers and the image reconstruction layer is a convolution layer( Fig. 1)
Regarding claim 2, Piriyatharawet teaches the electronic system of claim 1, wherein the plurality of layers comprises N layers ( Fig. 1)  including first to N-th layers sequentially cascade-connected, wherein an i-th layer among the N layer provides an i-th raw feature map to an i+1-th layer among the N layers( equation (3)) , and 
an i-th gain corresponding to an i-th layer among the N layer is applied to the i-th raw feature map ( equation (3); Pg. 91, right column, Each layer of CNN extracts features from the input by convolving the trained weights of the layer with the features extracted from the previous layer), where 'i' is an integer varying from 1 to N.

Regarding claim 4, Piriyatharawet teaches the electronic system of claim 1, wherein the processor provides a summed feature map obtained by summing the plurality of output feature maps to the image reconstruction layer, and the image reconstruction layer provides the output data (equation (3)).

Regarding claim 5, Piriyatharawet teaches the electronic system of claim 1, wherein the input data is image data captured by an image sensor (Pg. 90, left column, computer vision) and includes an object and noise, and the output data is an output image obtained by removing the noise from the input image (Pg. 91, left column, new image denoising method in Poisson noise).



Regarding claim 7, Piriyatharawet teaches the electronic system of claim 1, wherein the processor is further configured to learn a gain among the plurality of gains based on a pair of the input image (Pg. 91, right column, Each layer of CNN extracts features from the input by convolving the trained weights of the layer with the features extracted from the previous layer) and the output image and store the learned gain in the memory(inherently, Wm,i−1  need to be stored in memory to carry out the calculation in equation (3)).

Regarding claim 8, Piriyatharawet teaches the electronic system of claim 7, wherein the learned gain is learned to reinforce a feature value of a feature map output by a layer corresponding to the gain (Pg. 91, left column, It is widely known that Convolutional Neural Networks (CNN) can learn to extract non-linear features far better; right column, Each layer of CNN extracts features from the input by convolving the trained weights of the layer with the features extracted from the previous layer).

Regarding claim 9, Piriyatharawet teaches the electronic system of claim 1, wherein the gain is implemented as a gain kernel (Pg. 91, right column, Wm,i−1 is the trainable weight matrix), and the plurality of output feature maps are generated based on the raw feature map and the gain kernel corresponding to the raw feature map (Equation (3));

Regarding claim 10, Piriyatharawet teaches the electronic system of claim 9, wherein the gain kernel is implemented in a matrix (Pg. 91, right column,  Wm,i−1 is the trainable weight matrix) form 
Claims 11-16 recite the medium for the system in claims 1-7, thus are also rejected.
Regarding claim 17, Piriyatharawet teaches the non-transitory computer-readable recording medium of claim 11, wherein the output image is generated by a reconstruction layer, the reconstruction layer comprises a convolution layer configured to receive a feature map as an input value and output an image (last conv layer in Fig. 1)

Regarding claim 19, Piriyatharawet teaches the non-transitory computer-readable recording medium of claim 11, wherein the gain comprises a gain kernel and is smaller than a matrix size of a raw feature map that is convoluted with the gain kernel( Fig. 2(b); Pg. 92, left column, the feature maps with a size L × I × K are input and processed directly without transforming into one dimension like the conventional LSTM… the multi-directional LSTM has the complexity in the order of O(n)).
Claim 20 recites the computing device for the system in claims 1, thus is also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piriyatharawet.
Regarding claim 18, Piriyatharawet teaches the non-transitory computer-readable recording medium of claim 11.

	However, multiplying a unit matrix by a gain value is just a specific case when feature maps vectors are multiplied by a value, with no interference of feature map elements among each other, and there are only one other possibility that there are interference of feature map elements among each other.
Therefore, it would have been obvious to try, by one of ordinary skill before the effective filing date of claimed invention, to try to use the gain comprises a gain matrix obtained by multiplying a unit matrix by a gain value , since there are a finite number of identified, predictable potential solutions to the recognized need and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success of getting result feature maps.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661